Exhibit 99.1 Copernic Postpones its Annual Shareholders Meeting Montreal, June 17, 2010 – Copernic Inc. (“Copernic” or the “Company”) (NASDAQ: CNIC) announces that it has postponed its Annual General Meeting (the “Meeting”) of Shareholders which was previously scheduled for Wednesday, June 30, 2010 and will advise shareholders once the new date has been finalized, such date to be not later than September 17, 2010.A new record date for the Meeting will be set and communicated to shareholders in due course. About Copernic Inc. Copernic Inc. specializes in developing, marketing and selling cutting-edge search technology,providing innovative home and business software products and solutions for desktop, web and mobile users, through its online properties, including www.mycopernic.com and www.copernic.com.With its award winning Copernic Desktop Search® software search engine product, the Company brings the power of a sophisticated, yet easy-to-use search engine to the user’s PC. More information can be found at www.copernic.com. Statements contained in this press release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties that can cause actual results to differ materially from estimated results. Such risks and uncertainties are detailed in the Company’s filings with the Securities and Exchange Commission and the Ontario Securities Commission. The Company expressly disclaims an intent or obligation to update any description of the scope, focus or subject matter of the statements in this press release. FOR MORE INFORMATION CONTACT: Copernic Inc. Marc Ferland President and Chief Executive Officer Telephone Toll Free: (877) 289-4682 #1013 Telephone Local: (418) 527-0528 #1013 Email: mferland@copernic.com Website:www.copernic.com - 30
